J-A22029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWARD I. HORNING                          :
                                               :
                       Appellant               :   No. 507 MDA 2020

        Appeal from the Judgment of Sentence Entered February 18, 2020
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0001071-2011


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                           FILED FEBRUARY 08, 2021

        Appellant, Edward I. Horning, appeals from the judgment of sentence

entered on February 18, 2020, following the revocation of his probation.1

After review, we affirm.

        On March 1, 2011, the Commonwealth charged Appellant with twenty-

two counts of possessing or viewing child pornography.2 On November 22,

2011, the trial court sentenced Appellant as follows: at count one, one to two

years of incarceration; at counts two through twenty-two, ten years of

probation at each count to run concurrently to one another and consecutively


____________________________________________


1  On December 30, 2020, we remanded this matter to the trial court for a
supplemental opinion. The trial court complied in an expeditious manner and
filed its supplemental opinion on January 6, 2021.

2   18 Pa.C.S. § 6312(d).
J-A22029-20


to the sentence imposed at count one. Sentencing Order, 11/22/11. This

resulted in an aggregate sentence of one to two years of incarceration,

followed by ten years of probation. Id.

      Appellant filed an appeal alleging that the ten-year sentences of

probation were illegal because the offenses were graded as felonies of the

third degree and carried a maximum penalty of seven years. 18 Pa.C.S §

1102(3). The trial court confirmed that it agreed that Appellant’s ten-year

probationary sentences were illegal.    Trial Court Correspondence, 4/22/16.

Upon review, we remanded Appellant’s case to the trial court for resentencing.

Order, 6/2/16.

      On June 30, 2016, the trial court resentenced Appellant as follows. At

count one: the sentence is completed, and it is closed; at count two: the trial

court noted that Appellant’s probation at this count had been revoked

previously and on January 19, 2016, Appellant was resentenced to a term of

one and one-half to three years of incarceration and that sentence remains in

effect; at count three: sixty months of probation consecutive to count two; at

count four: sixty months of probation consecutive to count three; and at

counts five through twenty-two: sixty months of probation concurrent with

each other and concurrent with count three. Sentencing Order, 6/30/16.

      While   Appellant   remained     on   probation   at   count   three,   the

Commonwealth alleged that Appellant was in violation of the terms of his

probation. On February 18, 2020, the trial court revoked Appellant’s probation


                                     -2-
J-A22029-20


and resentenced him. The trial court ordered that Appellant’s probation at

count three was revoked and imposed a sentence of twenty-four to sixty

months of incarceration.    Sentencing Order, 2/18/20.      At count four, the

probationary term that ran consecutively to count three was ordered to remain

in effect, and the probationary sentences at counts five through twenty-two

remain unchanged. Id.

      Appellant filed a timely post-sentence motion requesting that his

sentence of incarceration be amended to a term of electronic home monitoring

and that the probationary sentences be ordered to run concurrently. On March

16, 2020, the trial court denied Appellant’s post-sentence motion. Appellant

filed a timely appeal on March 18, 2020, and both the trial court and Appellant

complied with Pa.R.A.P. 1925.

      On appeal, Appellant presents one issue for our consideration:

      1. The Commonwealth alleged that Appellant violated the terms
      of his supervision because he viewed pornography and possessed
      a weapon. The testimony, however, did not prove that what
      Appellant viewed was pornography and it did not prove that he
      possessed a weapon. Nevertheless, the violation court found
      violations. Did it abuse its discretion?

Appellant’s Brief at 4.

      Our Supreme Court has explained that 42 Pa.C.S. § 9771 allows for

termination of supervision or modification of the conditions of probation at any

time. Commonwealth v. Foster, 214 A.3d 1240, 1249-1250 (Pa. 2019).

“Revocation of probation, however, is sanctioned only ‘upon proof of the




                                     -3-
J-A22029-20


violation of specified conditions of the probation.’” Id. at 1250 (quoting 42

Pa.C.S. § 9771(b)).

      “[I]n an appeal from a sentence imposed after the court has revoked

probation, we can review the validity of the revocation proceedings, the

legality of the sentence imposed following revocation, and any challenge to

the discretionary aspects of the sentence imposed.”       Commonwealth v.

Wright, 116 A.3d 133, 136 (Pa. Super. 2015) (quoting Commonwealth v.

Cartrette, 83 A.3d 1030, 1033 (Pa. Super. 2013) (en banc)); 42 Pa.C.S. §

9771. Revocation of probation is a matter committed to the sound discretion

of the trial court, and that decision will not be disturbed on appeal in the

absence of an error of law or an abuse of discretion.      Commonwealth v.

Smith, 669 A.2d 1008, 1011 (Pa. 1996).

      Appellant contends that the evidence was insufficient to prove that he

violated the terms of his probation. Appellant’s Brief at 9. A challenge to the

sufficiency of the evidence supporting the revocation of probation is a question

of law subject to plenary review. Commonwealth v. Perreault, 930 A.2d

553, 558 (Pa. Super. 2007).      We must determine whether the evidence

admitted at the revocation hearing and all reasonable inferences drawn

therefrom, when viewed in the light most favorable to the Commonwealth, is

sufficient to support the conclusion that the probationer violated the terms of

his probation. Id.

      The trial court addressed Appellant’s claim of error, as follows:


                                     -4-
J-A22029-20


            Dauphin County Probation filed a revocation hearing
     request(s) on January 17, 2020.1 Appellant was accused of
     committing the following violations: Rule 11) Appellant may not
     possess...any contraband such as: drugs, firearms, ammunition
     or other weapons (during a field visit, the Appellant was in
     possession of an extremely large hunting knife that was laying
     beside his bedside table); Sexual Offender Rule 1) Appellant was
     to participate in treatment for sexual offenders as directed by the
     Probation Office and to comply with all rules and conditions
     provided by the treatment provider (the Appellant was discharged
     unsuccessfully from Triad Treatment Specialist on January 7, 2020
     and the Appellant received written notice for failure to be
     forthcoming in sessions, viewing pornography, engaging in sexual
     deviant behavior, and attending adult bookstores on a weekly
     basis); Sexual Offender Rule 11) Appellant may not purchase,
     possess or transport any pornographic or sexually explicit
     materials (during a cell phone search of [Appellant’s] phone on
     1/7/2020, State Agents were able to locate multiple pornographic
     movies via Netflix); and Sexual Offender Rule 13) Appellant may
     not frequent adult bookstores (on October 14, 2019, the Appellant
     was given a written notice from Triad for engaging in sexual
     deviant behavior, and attending adult bookstores on a weekly
     basis).2

           1Said hearing request advised the Appellant of the
           committing probation violations.

           2   See    Notice    of   Alleged   Violations    of
           Probation/Parole/Intermediate   Punishment     filed
           January 17, 2020.

           A revocation hearing was held on February 18, 2020. The
     Appellant did not contest the violations. Transcript of Proceedings,
     Revocation hearing, page 2, February 18, 2020 (hereinafter N.T.
     at ___”). Nonetheless, Probation Officer (PO) Michael Russo and
     State Parole Agent Elizabeth Lucas were present and did offer
     credible testimony. PO Russo testified that the Appellant was
     unsuccessfully discharged from Triad Treatment for “being
     deceptive, struggling with viewing pornography, utilizing
     distortions to justify sexually deviant thoughts.” N.T. at 4. The
     Appellant received written notice of these violations which also
     included Appellant entering an adult bookstore on a weekly basis.
     Additionally, Agent Lucas met with the Appellant and the Appellant
     admitted that he continues to masturbate to thoughts of children

                                    -5-
J-A22029-20


       in his mind. Id. The Appellant also admitted to entering adult
       bookstores, going into a booth, finding a pornographic movie with
       the youngest looking actors, and masturbating before leaving the
       store. Appellant was also found with a smart device that had a
       Netflix account. Appellant admitted that he watched a
       pornographic movie on Netflix, Immor[al] Tales.

             Agent Lucas also testified that the Appellant continues to
       take treatment as a joke and is not amenable to treatment or
       supervision. N.T. at 8-9. Additional testimony revealed that the
       Appellant was in possession of a large knife that was on a bedside
       table. N.T. at 13.

Trial Court Opinion, 1/6/21, at 2-3 (emphasis in original).

       Appellant contends that the film “Immoral Tales” is not pornographic

and that the knife found at Appellant’s house is not a weapon. Appellant’s

Brief at 9. However, as emphasized by the trial court, Appellant, who was

represented by counsel, stipulated to violating the terms of his probation.

Trial Court Opinion, 1/6/21, at 3; N.T., 2/18/20, at 2.         Indeed, when

Appellant’s counsel was asked if she was contesting the violations, she

responded: “No.” N.T., 2/18/20, at 2.

       The record reflects that Appellant received and acknowledged a written

statement of his alleged probation violations.    Notice, 1/9/20.   Moreover,

Appellant waived his Gagnon I hearing.3 Waiver, 1/9/20. As the trial court


____________________________________________


3 Gagnon v. Scarpelli, 411 U.S. 778 (1973); see also Commonwealth v.
Starr, 234 A.3d 755, 762 (Pa. Super. 2020) (explaining when probationer is
detained based on an alleged probation violation, due process requires a
Gagnon I hearing to determine if there is probable cause that probationer
committed a violation of his probation, followed by a second more
comprehensive Gagnon II hearing wherein trial court determines whether to
revoke probation).

                                           -6-
J-A22029-20


noted, counsel confirmed at Appellant’s Gagnon II hearing that she was not

contesting the violations. N.T., 2/18/20, at 2.

      We conclude that Appellant waived his issue on appeal due to his failure

to raise any objection or contest his stipulation to violating his probation at

the revocation hearing. See Commonwealth v. King, 430 A.2d 990 (Pa.

Super. 1981) (citing Commonwealth v. Collins, 424 A.2d 1254 (Pa. 1981))

(holding that objections not raised during a counselled revocation proceeding

will not be considered on appeal); see also Pa.R.A.P. 302(a) (“Issues not

raised in lower court are waived and cannot be raised for the first time on

appeal.”). When a probationer agrees not to contest the alleged probation

violations, he surrenders “important rights.” Commonwealth v. Bell, 410

A.2d 843, 844 (Pa. Super. 1979).      However, we note that neither at the

revocation hearing, nor on appeal, does Appellant assert that this stipulation

was involuntary. Thus, we conclude that Appellant failed to preserve his sole

issue on appeal.

      Moreover, even in the absence of the film or the knife, the testimonial

evidence from the probation officer and parole agent, which the revocation

court deemed credible, unequivocally established that Appellant violated the

terms of his probation. Trial Court Opinion, 1/6/21, at 3. The uncontradicted

testimony at Appellant’s revocation hearing established that Appellant violated

Sexual Offender Rule 1 (mandating sex-offender treatment) and Rule 13

(prohibiting Appellant from patronizing adult bookstores); Appellant was


                                     -7-
J-A22029-20


unsuccessfully discharged from sex-offender treatment and masturbated to a

sexually explicit video inside an adult bookstore. N.T., 2/18/20, at 5; Trial

Court Opinion, 1/6/21, at 2-3. Therefore, even if Appellant had challenged

the   Commonwealth’s      assertion   that   the   film   “Immoral    Tales”   was

pornographic and that the knife found on his bedside table was a weapon, the

remaining uncontradicted evidence established that Appellant violated the

terms of his probation and would have supported the revocation of his

probation. Foster, 214 A.3d at 1250.

      For the reasons set forth above, we conclude that Appellant failed to

preserve the issue he presented on appeal.           Assuming, arguendo, that

Appellant had properly preserved and raised his issue on appeal, we would

discern no error of law or abuse of discretion in the trial court finding Appellant

violated the terms of his probation. Smith, 669 A.2d at 1011; Foster, 214

A.3d at 1250. Accordingly, we affirm Appellant’s judgment of sentence.

      Judgement of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/08/2021




                                       -8-